NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 14-4702


                                   CHRISTINA PAOLI,
                              also known as Christina Daum,

                                                    Appellant

                                             v.

         STETSER, Trooper; LAYFIELD, Corporal; ROWLEY, Trooper;
          RALSTON, Corporal; CARLYLE, Corporal; O'NEIL, Trooper;
      WARRINGTON, Corporal; BARNETT, Sergeant; WHALEY, Retired Sgt.;
    HARDY, Retired Lt.; DIXON, Captain; DELAWARE STATE POLICE TROOP 7

                                   ________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D. C. Civil Action No. 1-12-cv-00066)
                      District Judge: Honorable Gregory M. Sleet


                       Submitted under Third Circuit LAR 34.1(a)
                                 on February 12, 2016

                Before: FUENTES, KRAUSE and ROTH, Circuit Judges

                               (Opinion filed: June 8, 2016)


                                       OPINION*
                                   ________________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
ROTH, Circuit Judge

       A series of encounters with the Delaware State Police prompted Christina Paoli to

file a civil rights action against a group of officers. The District of Delaware granted

summary judgment in favor of all defendants. Paoli now appeals from the grant of

summary judgment against one of the defendant officers. We will affirm.

                                             I.

       On March 5, 2011, Delaware State Trooper Ashley Stetser responded to a call

related to a dispute in Unit 303 of the Summerlyn Condos in Lewes, Delaware. Trooper

Stetser made contact with Paoli as well as three men, who, Stetser learned, had sub-

leased Unit 303 from Paoli. Stetser heard Paoli make harassing comments to the three

men and attempt to engage in verbal confrontations with them. Paoli refused to stop

harassing the men. Stetser arrested Paoli for harassment in violation of 11 Del. C. §

1311. He transported Paoli to a Justice of the Peace, where she was arraigned and

ordered to have no contact with the residents of Unit 303.

       Two days later, Delaware State Police were informed that Paoli had violated the

No Contact Order, a misdemeanor in Delaware. Acting pursuant to a warrant for Paoli’s

arrest, Trooper Joshua Rowley was dispatched to the Summerlyn Condos to assist in

apprehending Paoli. At the Condos, Rowley learned that Paoli had fled from her condo

at Unit 305 to the north parking lot at the complex. While officers searched the

condominium complex, Paoli made a phone call to 911 and spoke to a dispatcher. Radio

dispatch advised the officers in the area that Paoli was making this call, and dispatch

traced Paoli’s location to the north parking lot. Based on this information, Trooper

                                             2
Rowley approached a motor home in the complex’s north parking lot. According to

Paoli’s complaint, all of the windows of this motor home were covered and all of the

doors were locked. Trooper Rowley claims that one of the doors was open and he could

see inside. Rowley also claims to have heard movement inside the motor home. Based

on these observations, Rowley was directed by his supervisor to enter the motor home.

He did so, and Paoli was inside, at which point other officers made an arrest.

       Paoli, acting pro se, filed an action pursuant to 42 U.S.C. § 1983 against Delaware

State Police Troop 7 and eleven individual officers at the scene for civil rights violations

stemming from this arrest. All defendants moved for summary judgment. The

Magistrate Judge assigned to the case issued a report recommending that summary

judgment be entered for all defendants except for Trooper Rowley, who filed timely

objections to the report. The District Court sustained Rowley’s objections and adopted

the remainder of the report, entering summary judgment for all defendants. Paoli appeals

the grant of summary judgment in favor of Rowley only.

                                            II.1

       Paoli alleges that Trooper Rowley’s entry into the motor home where she was

found was an unreasonable search or seizure. Rowley responds that this entry was not

unreasonable, and in the alternative, that he is entitled to qualified immunity. The




1
 The District Court had jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
1343. We exercise jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a district
court’s decision to grant summary judgment is plenary. Giles v. Kearney, 571 F.3d 318,
322 (3d Cir. 2009).
                                              3
District Court concluded Rowley would be entitled to summary judgment on either of

these grounds.

       Qualified immunity bars claims against government officials “as long as those

officials’ actions ‘d[id] not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.’”2 Thus, a court ruling on qualified

immunity must decide two issues: (1) whether the facts alleged, taken in a light most

favorable to the plaintiff, show a violation of a constitutional right, and (2) whether such

right was clearly established in light of the specific factual context.3 The court may

decide the question of whether there was a “clearly established right” without first

determining if a violation of a constitutional right occurred.4 We will first consider

whether Paoli has asserted a right that was clearly established.

                                              A.

       The “clearly established” right Paoli seeks to have vindicated is the Fourth

Amendment right to be free from unreasonable searches and seizures.5 However,

whether a right has been “clearly established” depends on “the specific context of the

case,” and the right at issue may not be simply “a broad general proposition.”6 For a

right to be “clearly established,” the contours of the right must be sufficiently clear that a




2
  Burns v. Pa. Dep’t Corr., 642 F.3d 163, 176 (3d Cir. 2011) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)) (alteration in original).
3
  Saucier v. Katz, 533 U.S. 194, 201 (2001).
4
  Pearson v. Callahan, 555 U.S. 223, 236 (2009).
5
  U.S. Const. amend. IV.
6
  Saucier, 533 U.S. at 201.
                                               4
reasonable official would know that his conduct violates that right.7 Thus, Paoli must

demonstrate that a specific Fourth Amendment right—not merely a general right against

unreasonable searches and seizures—was clearly established at the time of the alleged

violation, based on the specific context of her case.

       The circumstances set forth in Paoli’s complaint are straightforward: Trooper

Rowley, acting pursuant to a valid arrest warrant for Paoli, entered a motor home in

search of Paoli. Less straightforward is the law governing the reasonableness of this

entry. It is well-settled that “an arrest warrant founded on probable cause implicitly

carries with it the limited authority to enter a dwelling in which the suspect lives when

there is reason to believe the suspect is within.”8 If an officer does not have reason to

believe a suspect resides at the dwelling to be searched, he may not enter the home to

effect an arrest without obtaining a search warrant for the home in the absence of exigent

circumstances.9

       Here, however, there is a question whether we are dealing with a dwelling or a

motor vehicle. Paoli acknowledges that when she was arrested, she was in a “motor

home.” The Supreme Court has held that if a motor home is being used as a vehicle,

rather than a residence, the expectation of privacy is diminished because of the “ready



7
  Anderson v. Creighton, 483 U.S. 635, 640 (1987).
8
  Payton v. New York, 445 U.S. 573, 603 (1980).
9
  See United States v. Vasquez-Algarin, --- F.3d --- (3d Cir. 2016) (requiring officers to
have reason to believe that an arrestee lives in the residence subject to a Payton search
and otherwise treating the home as a third party’s home); see also Steagald v. United
States, 451 U.S. 204 (1981) (requiring a search warrant to search for subject of arrest
warrant in a third party’s home).
                                              5
mobility” and the lower expectation of privacy with respect to a motor vehicle.10 The

motor home was located in the Condo Complex’s parking lot, not in a trailer park with

other motor homes. There was no indication that it was being used as a residence rather

than a vehicle. Rowley was told by radio dispatch that this suspect’s location had been

traced to the north parking lot, where the motor home was located. As the District Court

found on reviewing the undisputed evidence, Rowley also heard noises from inside the

motor home. Because of the location from which Paoli had made the call and the noise

from within the motor home, Rowley had probable cause to believe that Paoli was inside

it and he had a warrant for her arrest.

         Qualified immunity exists to give “government officials breathing room to make

reasonable but mistaken judgments, and protects all but the plainly incompetent or those

who knowingly violate the law.”11 Trooper Rowley was acting under the direction of a

superior officer in an attempt to apprehend a suspect for whom an arrest warrant had been

issued after she violated a No Contact Order. Based on the facts before Rowley at the

time, there is no reason to think that he was plainly incompetent or knowingly violating

the law. At the time of Rowley’s entry, he could not ascertain if this “motor home”

qualified as a dwelling or a motor vehicle. He certainly had reason to believe that the

motor home might be driven away by Paoli. Because of this gray area between motor

vehicles and dwellings, we hold that Paoli has not articulated a violation of a clearly

established right.


10
     California v. Carney, 471 U.S. 386, 393 (1985).
11
     Id. (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 131 S. Ct. 2074, 2085 (2011)).
                                              6
                                            B.

      Because Paoli’s rights were not clearly established at the time of Rowley’s entry,

we need not determine whether Rowley’s entry was unreasonable. We therefore

conclude that Rowley is entitled to qualified immunity, and we will affirm the District

Court’s grant of summary judgment.




                                            7